Mullin, P. J.
The court of appeals in Chamberlain v. Chamberlain, 43 N. Y. 424, decided that the validity of a bequest by a resident of this State is to be determined by the law of the domicile of the legatee, and not by the law of the domicile of the testator.
By the will in that case the residue of the testator’s estate, after paying debts and certain legacies, was required to be divided into two equal parts, one of which was required to be paid to the Centenary Fund Society of the Erie Annual Conference of the Methodist Episcopal Church, to be kept by said corporation invested and kept permanently invested, and the interest and income thereof used and expended by said corporation for the benefit of Allegany College at Meadville, Penn., in such manner and for such specific purposes as said corporation shall direct. The other part was required to be paid to the trustees of the Chamberlain Institute, to be by said trustees permanently invested in bonds and mortgages—the principal to be kept permanently invested, etc., etc.
The Centenary Fund Society was incorporated under the laws of Pennsylvania, and was authorized to take and hold lands, money, etc., given and bequeathed to them, to be employed and disposed of according to the objects or the tastes and condition of the organization, etc.
The objects and purposes of the corporation were for the better *586securing of funds to be raised to the charitable purposes of the relief, etc., of certain preachers and others, and for the support of liberal education under the direction of said conference.
The bequest to this society was claimed to be invalid, because it created a perpetuity—that is, it suspended the absolute power of alienation for a longer term than two lives in being at the death of the testator, and by the laws of this State each bequest was void.
It was held, 1st, that the validity of the bequest must be determined by the laws of Pennsylvania, and not by the laws of this State.
2d. That the society had the power to take the bequest; and,
3d. As it did not appear that'the laws of Pennsylvania prohibited perpetuities, that if the bequest was void by the laws of this State, it would be nevertheless valid if not prohibited by the laws of Pennsylvania. It is shown quite conclusively by the opinion of the learned judge who tried the cause, that the town of Palmer has the capacity to take the bequest by the laws of Massachusetts, and it therefore follows, under the case of Chamberlain v. Chamberlain, the bequest to said town is valid.
The court of appeals, in Wetmore v. Parker, have decided that a bequest to the Orphan Asylum of Utica of $25,000 was valid, notwithstanding it required said sum to be perpetually invested by the trustees, and its proceeds used for the benefit of the asylum. The corporation had authority to take for its purposes, by gift, devise, etc., hold real estate to an amount not exceeding $150,000. The validity of the bequest was denied on the ground that it suspended the absolute power of alienation longer than was permitted by law. But the court held that the gift took effect instantly on the death of the testatrix, and the title vested absolutely in the corporation and the direction as to the mode of management of the principal after that did not impair the validity of the bequest. Wetmore v, Parker, 52 N. Y. 450.
The judgment must be affirmed.
Smith, J., concurs.

Judgment affirmed.